DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 28 recites “One or more computer storage media storing instructions”. The “computer storage media” can be interpreted to be a structural term, such as a “hard drive’ or “memory”, but may also be interpreted as a non-statutory, non- structural term, such as a “signal”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohl et al. (“A Probabilistic U-Net for Segmentation of Ambiguous Images).
Regarding claim 1, Kohl et al. discloses a method performed by one or more data processing apparatus, the method comprising: 
receiving a request to generate a plurality of possible segmentations of an image (“One key feature of this architecture is the ability to model the joint probability of all pixels in the segmentation map. This results in multiple segmentation maps, where each of them provides a consistent interpretation of the whole image. Furthermore our framework is able to also learn hypotheses that have a low probability and to predict them with the corresponding frequency. We demonstrate these features on a lung abnormalities segmentation task, where each lesion has been segmented independently by four experts” at page 2, second paragraph, line 6; by inputting the lung images, this corresponds to the request to utilize the system to produce multiple segmentations maps for each image); 
sampling a plurality of latent variables from a latent space, wherein each latent variable is sampled from the latent space in accordance with a respective probability distribution over the latent space that is determined based on the image (“A low-
generating a plurality of possible segmentations of the image, comprising, for each latent variable, processing the image and the latent variable using a segmentation neural network having a plurality of segmentation neural network parameters to generate the possible segmentation of the image (“To predict a set of m segmentations we apply the network m times to the same input image (only a small part of the network needs to be re-evaluated in each iteration, see below)” at section 2, paragraph 2, line 6); and 
providing the plurality of possible segmentations of the image in response to the request (“Here we present a segmentation framework that provides multiple segmentation hypotheses for ambiguous images (Fig. 1a)” at page 2, paragraph 2, line 1; see also section 4.1 specifically for the lung dataset segmentation).
Regarding claim 2, Kohl et al. discloses a method wherein sampling the plurality of latent variables from the latent space comprises: 
generating a probability distribution over the latent space based on the image (“The ‘prior net’, parametrized by weights !, estimates the probability of these variants for a given input image X. This prior probability distribution (called P in the following) is 
sampling each of the plurality of latent variables from the latent space in accordance with the probability distribution (“In each iteration i 2 f1; : : : ;mg, we draw a random sample zi 2 RN from equation (1) broadcast the sample to an N-channel feature map with the same shape as the segmentation map, and concatenate this feature map to the last activation map of a U-Net (the U-Net is parameterized by weights ).” at section 2, paragraph 2, line 7).
Regarding claim 3, Kohl et al. discloses a method wherein generating a probability distribution over the latent space based on the image comprises: 
processing the image using a prior neural network to generate an output that defines parameters of the probability distribution over the latent space (“The ‘prior net’, parametrized by weights !, estimates the probability of these variants for a given input image X. This prior probability distribution (called P in the following) is modelled as an axis-aligned Gaussian with mean prior(X; !) 2 RN and variance prior(X; !) 2 RN” at section 2, paragraph 2, line 3).
Regarding claim 4, Kohl et al. discloses a method wherein the probability distribution is a Normal probability distribution, and the parameters of the probability distribution include a mean vector and a variance vector (“This prior probability distribution (called P in the following) is modelled as an axis-aligned Gaussian with mean prior(X; !) 2 RN and variance prior(X; !) 2 RN” at section 2, paragraph 2, line 4).
claim 5, Kohl et al. discloses a method wherein processing the image and the latent variable using a segmentation neural network to generate the possible segmentation of the image comprises: 
processing the image using a first plurality of segmentation neural network layers to generate a feature map (“In each iteration i 2 f1; : : : ;mg, we draw a random sample zi 2 RN from equation (1) broadcast the sample to an N-channel feature map with the same shape as the segmentation map” at section 2, paragraph 2, line 7); and 
processing the feature map and the latent variable using a second plurality of segmentation neural network layers to generate the possible segmentation of the image (“concatenate this feature map to the last activation map of a U-Net (the U-Net is parameterized by weights ). A function fcomb. composed of three subsequent 1  1 convolutions (  being the set of their weights) combines the information and maps it to the desired number of classes. The output, Si, is the segmentation map corresponding to point zi in the latent space:” at section 2, paragraph 2, line 11).
Regarding claim 6, Kohl et al. discloses a method wherein the segmentation neural network and the prior neural network have been trained jointly with a posterior neural network configured to, during training, process a training image and a target segmentation of the training image to generate an output that defines parameters of a posterior probability distribution over the latent space (“A sample z from this distribution,
Equation (3) combined with the activation map of the U-Net (Eq. 1) must result in a predicted segmentation S identical to the ground truth segmentation Y provided in the training example. A cross-entropy loss penalizes differences between S and Y (the cross-entropy loss arises from treating the output S as the parameterization of a pixel-
	Regarding claim 22, Kohl et al. discloses a method wherein each possible segmentation of the image characterizes, for each pixel of the image, a respective likelihood that the pixel is included in each of a plurality of categories (“The output, Si,
is the segmentation map corresponding to point zi in the latent space” at section 2, paragraph 2, line 13; “output S as the parameterization of a pixel-wise categorical distribution Pc).” at page 4, line 6).
	Regarding claim 23, Kohl et al. discloses a method wherein the image is a medical image and each of the plurality of categories corresponds to a respective tissue type (“The LIDC-IDRI dataset [32, 33, 34] contains 1018 lung CT scans from 1010 lung patients with manual lesion segmentations from four experts. This dataset is a good representation of the typical ambiguities that appear in CT scans. For each scan, 4 radiologists (from a total of 12) provided annotation masks for lesions that they independently detected and considered to be abnormal.” at section 4.1, line 1). 
claim 24, Kohl et al. discloses a method wherein the medical image is a computed tomography (CT) image (“The LIDC-IDRI dataset [32, 33, 34] contains 1018 lung CT scans from 1010 lung patients with manual lesion segmentations from four experts. This dataset is a good representation of the typical ambiguities that appear in CT scans. For each scan, 4 radiologists (from a total of 12) provided annotation masks for lesions that they independently detected and considered to be abnormal.” at section 4.1, line 1).
	Regarding claim 25, Kohl et al. discloses a method wherein the segmentation neural network is a convolutional neural network (“concatenate this feature map to the last activation map of a U-Net (the U-Net is parameterized by weights ). A function fcomb. composed of three subsequent 1  1 convolutions (  being the set of their weights) combines the information and maps it to the desired number of classes. The output, Si, is the segmentation map corresponding to point zi in the latent space:” at section 2, paragraph 2, line 11).
Regarding claim 26, Kohl et al. discloses a method wherein the segmentation neural network has a U-Net neural network architecture (“concatenate this feature map to the last activation map of a U-Net (the U-Net is parameterized by weights ). A function fcomb. composed of three subsequent 1  1 convolutions (  being the set of their weights) combines the information and maps it to the desired number of classes. The output, Si, is the segmentation map corresponding to point zi in the latent space:” at section 2, paragraph 2, line 11).
Regarding claim 27, Kohl et al. discloses a system comprising one or more computers and one or more storage devices storing instructions (implied that the 
receiving a request to generate a plurality of possible segmentations of an image (“One key feature of this architecture is the ability to model the joint probability of all pixels in the segmentation map. This results in multiple segmentation maps, where each of them provides a consistent interpretation of the whole image. Furthermore our framework is able to also learn hypotheses that have a low probability and to predict them with the corresponding frequency. We demonstrate these features on a lung abnormalities segmentation task, where each lesion has been segmented independently by four experts” at page 2, second paragraph, line 6; by inputting the lung images, this corresponds to the request to utilize the system to produce multiple segmentations maps for each image); 
sampling a plurality of latent variables from a latent space, wherein each latent variable is sampled from the latent space in accordance with a respective probability distribution over the latent space that is determined based on the image (“A low-dimensional latent space encodes the possible segmentation variants” at page 2, paragraph 2, line 4; “The central component of our architecture (Fig. 1a) is a low-dimensional latent space RN (e.g., N = 6, which performed best in our experiments). Each position in this space encodes a segmentation variant. The ‘prior net’, parametrized by weights !, estimates the probability of these variants for a given input image X” at section 2, paragraph 2, line 1); 
generating a plurality of possible segmentations of the image, comprising, for each latent variable, processing the image and the latent variable using a segmentation 
providing the plurality of possible segmentations of the image in response to the request (“Here we present a segmentation framework that provides multiple segmentation hypotheses for ambiguous images (Fig. 1a)” at page 2, paragraph 2, line 1; see also section 4.1 specifically for the lung dataset segmentation).
Regarding claim 28, Kohl et al. discloses one or more computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising (implied that the process is carried out by a programmed computer): 
receiving a request to generate a plurality of possible segmentations of an image (“One key feature of this architecture is the ability to model the joint probability of all pixels in the segmentation map. This results in multiple segmentation maps, where each of them provides a consistent interpretation of the whole image. Furthermore our framework is able to also learn hypotheses that have a low probability and to predict them with the corresponding frequency. We demonstrate these features on a lung abnormalities segmentation task, where each lesion has been segmented independently by four experts” at page 2, second paragraph, line 6; by inputting the lung images, this corresponds to the request to utilize the system to produce multiple segmentations maps for each image); 

generating a plurality of possible segmentations of the image, comprising, for each latent variable, processing the image and the latent variable using a segmentation neural network having a plurality of segmentation neural network parameters to generate the possible segmentation of the image (“To predict a set of m segmentations we apply the network m times to the same input image (only a small part of the network needs to be re-evaluated in each iteration, see below)” at section 2, paragraph 2, line 6); and 
providing the plurality of possible segmentations of the image in response to the request (“Here we present a segmentation framework that provides multiple segmentation hypotheses for ambiguous images (Fig. 1a)” at page 2, paragraph 2, line 1; see also section 4.1 specifically for the lung dataset segmentation).


Allowable Subject Matter
Claims 7-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose that the latent space comprises a hierarchy of latent sub-spaces; and sampling a latent variable from the latent space comprises sampling a respective latent sub-variable from each latent sub-space of the latent space, wherein sampling a latent sub-variable from a given latent sub-space comprises: generating a probability distribution over the given latent sub-space based on: (i) the image, and (ii) latent sub-variables sampled from any latent sub-spaces that precede the given latent sub-space in the hierarchy of latent sub-spaces; and sampling the latent sub-variable from the given latent sub-space in accordance with the probability distribution over the given latent sub-space, as required by claim 7. While Kohl et al. uses a CVAE, which is hierarchical, the description of how the CVAE is used is not demonstrated with enough detail to be equivalent to the hierarchy as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662